Citation Nr: 1105232	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  97-04 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.	Whether new and material evidence has been received to reopen a 
claim for service connection for diabetes mellitus, type II, due 
to Agent Orange exposure.

2.	Entitlement to an increased initial evaluation for asbestosis, 
currently rated             60 percent disabling. 

3.	Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Esq.


WITNESS AT HEARINGS ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran retired from service in May 1975, after more than 19 
years of active duty.          

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of Department of Veterans Affairs 
(VA) Regional Offices (ROs). Through a March 1996 decision of the 
Atlanta, Georgia RO, service connection for asbestosis and a 10 
percent evaluation was granted, effective October 16, 1995.  The 
Veteran appealed the initial assigned disability rating. See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). More 
recently, the Veteran also appealed from a September 2009 
decision of the Montgomery, Alabama RO denying a petition to 
reopen a claim for service connection for diabetes mellitus. 

In May 1998, the Veteran testified at a hearing before a Veterans 
Law Judge (VLJ) of the Board. When this VLJ retired from 
employment with the Board, the Veteran elected the option of a 
new hearing before the VLJ who would ultimately decide this case. 
Thereafter, in December 2006, a Travel Board hearing was held 
before the undersigned VLJ. Transcripts of both hearings are of 
record.

In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court 
of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 
3.103(c)(2) (2010) requires that the VLJ who chairs a hearing 
fulfill two duties to comply with the above regulation. These 
duties consist of (1) the duty to fully explain the issues and 
(2) the duty to suggest the submission of evidence that may have 
been overlooked. Here, the most recent VLJ hearing this case 
noted the basis of the prior determination and noted  the 
elements of the claim that were lacking to substantiate the claim 
for benefits.   In addition, the VLJ sought to identify any 
pertinent evidence not currently associated with the claims 
folder that might have been overlooked or was outstanding that 
might substantiate the claim. Moreover, neither the Veteran nor 
his attorney has asserted that VA failed to comply with 38 C.F.R. 
§ 3.103(c)(2) nor has identified any prejudice in the conduct of 
the Board hearing. By contrast,                    the hearing 
focused on the elements necessary to substantiate the claim and                
the Veteran, through his testimony, demonstrated that he had 
actual knowledge of the elements necessary to substantiate his 
claim for benefits. As such, the Board finds that, consistent 
with Bryant, the VLJ complied with the duties set forth in         
38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the 
claim based on the current record.
 
The Board has previously remanded the matter of an increased 
rating for asbestosis several times, most recently in April 2009. 

Also, during pendency of the appeal, the RO issued an August 2008 
rating decision that granted an increased rating for service-
connected asbestosis over several graduated time periods, i.e., 
assigned "staged ratings." This decision granted a         30 
percent rating effective January 24, 2006, and a 60 percent 
rating from July 16, 2008 onwards. Notwithstanding this increase 
in compensation benefits, the claim for a still higher schedular 
evaluation since the effective date of service connection remains 
before the Board. See A.B. v. Brown, 6 Vet. App. 35, 39 (1993)  
(the claimant is presumed to be seeking the highest possible 
rating for a disability unless he or she expressly indicates 
otherwise).

There is also on appeal the matter of entitlement to a TDIU. The 
Veteran's attorney through November 2010 correspondence raised 
this claim, citing the Veteran's service-connected asbestosis as 
the condition underlying limitation in employment capacity. See 
e.g., Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (when 
a claimant submits evidence of a disability and makes a claim for 
the highest rating possible, and furthermore submits evidence of 
unemployability, VA must consider entitlement to a TDIU). 
Moreover, the Veteran's TDIU claim is inextricably intertwined 
with the increased rating issue that is already before the Board. 
Hence, the Board assumes jurisdiction over the TDIU claim. See 
VAOPGCPREC 6-96 (Aug. 16, 1996). See also Rice v. Shinseki, 22 
Vet. App. 447 (2009). 

The Board decides the petition to reopen service connection for 
diabetes mellitus. Unfortunately, however, further development is 
again warranted in order to decide the claim for an increased 
rating for asbestosis. This issue and the TDIU claim are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.	In its May 2002 rating decision, the RO denied the Veteran's 
original claim for service connection for diabetes mellitus, 
including due to exposure to Agent Orange. The Veteran did not 
commence an appeal of that decision. 

2.	Since the prior RO rating decision, no additional evidence has 
been received which relates to an unestablished fact necessary to 
substantiate the previously denied claim. 


CONCLUSIONS OF LAW

1.	The May 2002 RO rating decision which denied service connection 
for diabetes mellitus became final. 38 U.S.C.A. § 7105 (West 2002 
& Supp. 2010); 38 C.F.R.  §§ 3.104(a), 20.200, 20.201 (2010).

2.	New and material evidence has not been received to reopen the 
previously denied claim. 38 U.S.C.A. § 5108 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2010), prescribes several requirements as to VA's duty to 
notify and assist a claimant with the evidentiary development of 
a pending claim for compensation or other benefits. Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)   must inform the claimant of any information and 
evidence (1) that is necessary to substantiate the claim; (2) 
that the claimant is expected to provide; and (3) that VA will 
seek to provide on the claimant's behalf. See also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A 
regulatory amendment effective for claims pending as of or filed 
after May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
established additional criteria as to the content of the notice 
to be provided in connection with a petition to reopen, requiring 
that VA provide a claim-specific and comprehensive definition of 
"new and material" evidence.

Through VCAA notice correspondence dated from September 2007, the 
RO informed the Veteran as to each element of satisfactory notice 
set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 
The VCAA notice further indicated the joint obligation between VA 
and the Veteran to obtain pertinent evidence and information, 
stating that VA would undertake reasonable measures to assist in 
obtaining additional VA medical records, private treatment 
records and other Federal records. See Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002). The notice correspondence also 
provided a clear definition of "new and material" evidence.

The relevant notice information must have been timely sent. The 
Court in Pelegrini II prescribed as the definition of timely 
notice the sequence of events whereby VCAA notice is provided in 
advance of the initial adjudication of the claim.           See 
also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). Here, the 
VCAA notice correspondence was issued in advance of the 
adjudication of the Veteran's petition to reopen by a September 
2009 RO rating decision, and thus did comport with the definition 
of timely notice. 

The RO has taken appropriate action to comply with the duty to 
assist the Veteran through obtaining VA and private outpatient 
treatment records, as well as an informative memorandum from the 
U.S. Army and Joint Services Records Research Center (JSRRC). In 
support of his claim, the Veteran has provided scientific 
treatise evidence, copies of ship historical information, and 
personal statements. He has not requested a hearing in connection 
with this matter. The Board hearings that were held pertained to 
a different matter also on appeal. There is no objective 
indication of any further relevant information or evidence that 
must be associated with the record. The record as it stands 
includes sufficient competent evidence to decide         the 
claim. Under these circumstances, no further action is necessary 
to assist            the Veteran. 

In sum, the record reflects that the facts pertinent to the claim 
have been properly developed and that no further development is 
required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has been 
fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the appellant regarding 
what further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 
Accordingly, the Board will adjudicate the claim on the merits. 

Analysis

Service connection may be granted for any current disability that 
is the result of      a disease contracted or an injury sustained 
while on active duty service.                         38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) 
(2010). Service connection may also be granted for a disease 
diagnosed after discharge, where all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service. 38 C.F.R. § 3.303(d) (2010). 

The elements of a valid claim for direct service connection are 
as follows:                    (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Pertinent VA law further provides that a veteran who served in 
the Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide agent 
(i.e., Agent Orange). 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(iii). For purposes of application of this legal 
presumption, service in the Republic of Vietnam means actual 
service in-country in Vietnam from January 9, 1962 through May 7, 
1975, and includes service in the waters offshore, or service in 
other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam. 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.313(a).

Furthermore, VA regulations provide for presumptive service 
connection for specific diseases associated with exposure to 
herbicide agents. Those diseases that are listed at 38 C.F.R. § 
3.309(e) shall be presumptively service-connected if there are 
circumstances establishing herbicide agent exposure during active 
military service, even though there is no record of such disease 
during service. Generally, the regulation applies where an 
enumerated disease becomes manifest to a degree of 10 percent or 
more at any time after service. 38 C.F.R. § 3.307(a)(6)(ii). 

Recently, VA amended the list of covered diseases presumed 
service-connected due to herbicide exposure as to include the 
conditions of all chronic B-cell leukemias (including, but not 
limited to, hairy-cell leukemia and chronic lymphocytic 
leukemia), Parkinson's disease, and ischemic heart disease. See 
75 Fed. Reg. 52,202-53,216 (Aug. 31, 2010), to be codified later 
at 38 C.F.R. § 3.309(e). 

Through a May 2002 rating decision, the RO denied the Veteran's 
original claim for service connection for diabetes mellitus type 
II associated with herbicide exposure. In so finding, the RO 
acknowledged that VA regulations provided for presumptive service 
connection for diabetes mellitus where there was underlying Agent 
Orange exposure. Here, however, there was no basis to establish 
exposure to Agent Orange. The Veteran was not shown to have had 
qualifying service within the territorial borders of the Republic 
of Vietnam through which exposure to Agent Orange   could be 
presumed as a matter of record. Rather, every indication was 
given that  the Veteran served on naval vessels in the waters 
offshore Vietnam. His statements to the RO described service 
"off the coast of Vietnam." Military medical records failed to 
document medical treatment in Vietnam at any point. The Form DD-
214, Report of Separation showed the award of citations which 
service in the waters offshore Vietnam would qualify him for, but 
not actual service within Vietnam. Moreover, the Veteran had not 
replied to an RO development letter requesting details of any in-
country service he performed in Vietnam. On these grounds,           
the RO concluded that the Veteran had never served within the 
territorial borders   of Vietnam, and did not have underlying 
exposure to Agent Orange. Therefore,    his claim for service 
connection for diabetes mellitus associated with Agent Orange 
exposure could not be substantiated. Hence, the claim was denied. 
The Veteran    did not file a timely Notice of Disagreement (NOD) 
with this decision, and hence   it became final and binding on 
the merits. See U.S.C.A. § 7105; 38 C.F.R.                     §§ 
3.104(a), 20.200, 20.201.

The Veteran filed a petition to reopen the previously denied 
claim in         November 2006.

When, as here, a claim to reopen is presented under section 5108, 
VA must first determine whether the evidence presented or secured 
since the last final disallowance of the claim is new and 
material. 38 U.S.C.A. § 5108; 38 C.F.R.         § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means existing 
evidence not previously submitted to agency decisionmakers. 
Material evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim. New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156. For 
the purpose of establishing whether new and material evidence has 
been submitted,         the credibility of the evidence, although 
not its weight, is to be presumed.        Justus v. Principi, 3 
Vet. App. 510, 513 (1992). See also Evans v. Brown,                    
9 Vet. App. 273, 283 (1996).

To warrant now reopening the claim before the Board, the Veteran 
would have to provide new and material evidence regarding the 
essential element upon which the May 2002 denial of benefits was 
predicated, that of having been exposed to Agent Orange by virtue 
of service within the territorial borders of the Republic of 
Vietnam. Essentially, he needs to establish injury in service -- 
that being the injury of exposure to herbicides during service. 
If it is shown that he had qualifying Vietnam service, as the 
cause of herbicide exposure, only then would presumptive service 
connection for diabetes mellitus under 38 C.F.R. § 3.309(e) 
operate in his favor.

In furtherance of this case, there are several new items of 
evidence that have been obtained and associated with the record. 
Most of the newly received medical evidence pertains to the 
Veteran's pulmonological evaluation and testing in connection 
with a separate pending claim for increased rating for service-
connected asbestosis, and is therefore effectively not relevant 
to the disposition of this petition to reopen service connection 
for diabetes mellitus. This new evidence is comprised of VA 
Compensation and Pension examinations of the respiratory system 
dated from July 2008 and October 2009, and a private 
pulmonologist's treatment records from January to December 2006. 
Records of VA outpatient treatment received meanwhile do not 
carry any specific findings of relevance to the condition of 
diabetes mellitus. 

The more pertinent recently obtained evidence relates to the 
Veteran's service history, in what capacity and whether 
demonstrative of service within the territorial borders of 
Vietnam. 

In his November 2006 correspondence, the Veteran listed several 
of the naval ships on which he served and conducted gunfire 
support missions in support of ground forces located in Vietnam. 
According to the Veteran, these ships "would sometimes anchor in 
DaNang RVN harbor." He further stated that for participation in 
these missions he received the Vietnam Service Medal (VSM) and 
Vietnam Campaign Medal (VCM), and that this should stand as proof 
of his Vietnam service. Having reviewed the foregoing, the 
Veteran's statement as to having docked at DaNang harbor requires 
verification beyond his own lay assertions, as an incident 
involving tactical location best factually settled through 
objective confirmation by service records. See e.g., Bardwell v. 
Shinseki, 24 Vet. App. 36, 40 (2010) (in contrast to situations 
involving alleged medical symptoms or injury, a non-combat 
claimant's               lay assertion that an event occurred in 
service must be weighed against other evidence of record, 
including lack of documentary evidence of the incident).         
Accordingly, there must exist confirmation in the record from 
some objective source as to the Veteran's alleged point of 
exposure to Agent Orange. The preceding statement on its own is 
not sufficient to reopen the Veteran's claim, without supporting 
information. Meanwhile, the circumstance of having receipt of the 
VSM and VCM in itself cannot establish the likelihood of service 
within the borders of Vietnam. In the decision of Haas v. Peake, 
525 F.3d 1168 (Fed. Cir. 2008), the U. S. Court of Appeals for 
the Federal Circuit (Federal Circuit) upheld the interpretation 
of governing law that service in the offshore waters of Vietnam 
without temporary duty or visitation on land, even where the 
claimant was the recipient of the VSM, was insufficient to 
warrant application of the presumption of herbicide exposure. The 
current case falls within such an ambit.

The additional evidence received in connection with the Veteran's 
claim consists of copies of a declassified military memorandum 
dated from March 1969 indicating the use of Agent Orange in and 
around DaNang with attendant environmental damage. The Board 
points out however, that this information does not help establish 
that the Veteran or any ship upon which he was stationed was ever 
physically present at DaNang. 

Also provided by the Veteran and his attorney have been internet-
based ship historical summaries for several of the naval vessels 
upon which the Veteran was stationed. These articles do not 
confirm the presence of the designated naval vessels as having 
been docked at a port within the borders of Vietnam.  


Further provided has been the copy of a scientific study from 
2002 of the Royal Australian Navy personnel validating what 
appeared to be a relationship between the drinking of distilled 
water aboard naval vessels off the coast of Vietnam and vicarious 
exposure to a level of contaminants originating from Agent 
Orange. Despite what this medical treatise evidence establishes 
regarding a general medical relationship associating service 
offshore from Vietnam with potential exposure to herbicides, it 
is not determinative of what occurred in this particular case.            
See generally Wallin v. West, 11 Vet. App. 509, 514 (1998) 
(holding that treatise evidence cannot simply provide speculative 
generic statements, but in order to support medical causation 
must discuss "generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at least 
plausible causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion"). See also Timberlake v. 
Gober, 14 Vet. App. 122, 130 (2000). Perhaps more significantly, 
the issue of the level of hazardous exposure from having served 
offshore from Vietnam is not one for substantial factual debate, 
as both VA regulation and the Federal Circuit's decision in Haas 
have already established as a matter of law that service offshore 
from Vietnam in and of itself does not qualify for the 
presumption of underlying Agent Orange exposure. There is no 
further factual basis moreover to otherwise show direct exposure 
to Agent Orange,              such as coming into contact with 
herbicide spraying aircraft, beyond the initial circumstance of 
having been stationed aboard a vessel offshore Vietnam. 

Also on file is an August 2009 report from the National Personnel 
Records Center (NPRC), which indicated that on review of 
available service personnel records, that agency was unable to 
determine whether or not the Veteran served in the Republic of 
Vietnam. Thus, the service personnel history is not of direct 
value to the Veteran in seeking to establish the instant claim. 

In addition, a May 2009 memorandum from the U.S. Army and Joint 
Services Records Research Center states the general finding that 
the JSRRC upon review of numerous official military documents, 
ships histories, deck logs and other sources of information, had 
found no evidence indicating that Navy or Coast Guard ships 
transported tactical herbicides to the Republic of Vietnam, or 
that ships operating off the coast of Vietnam used, stored, 
tested, or transported tactical herbicides.            As such, 
the JSRRC could not provide evidence to support any veteran's 
claim of exposure to tactical herbicide agents while serving 
aboard a Navy or Coast Guard ship during the Vietnam era. 
Accordingly, the foregoing memorandum further substantiates the 
lack of basis to confirm Agent Orange exposure from the fact 
alone that the Veteran was stationed on ships situated offshore 
from Vietnam. 

To summarize the preceding, the evidence available does not 
establish service within the territorial borders of Vietnam, as 
to qualify the Veteran for the presumption of exposure to Agent 
Orange during military service. 

The Board emphasizes that while some duties to assist a Veteran 
are owed in a claim involving a petition to reopen, including the 
duty to obtain all relevant service personnel and unit history 
records, there is insufficient information to trigger any further 
duty to assist in this case. To this effect, the Veteran's 
attorney requests that VA acquire complete deck logs for each of 
the ships on which the Veteran was stationed to confirm whether 
it ever docked in DaNang as claimed. Indeed, to obtain complete 
deck logs over a period of several years for each ship would be 
an unduly burdensome request. The RO has given the Veteran an 
opportunity to specify when and where he exactly ventured within 
the territorial borders of Vietnam, to permit a more precise unit 
history records inquiry. For this purpose,         an April 2009 
development letter was sent to the Veteran. However, he did not 
reply. Consequently, there is simply no further information 
available to support a detailed records inquiry. Meanwhile, no 
meaningful records search can be premised upon the existing 
nonspecific allegation that he had service at or near DaNang on 
at least one occasion. More detailed information would be 
required. Under these circumstances, VA owes no further duty to 
the Veteran to assist him in attempting to confirm service under 
the circumstances described.  

Furthermore, there is nothing new presented amongst the Veteran's 
current assertions that is any more demonstrative of the 
likelihood of service within the territorial waters of Vietnam, 
than that which was of record when the RO originally considered 
and denied this claim. See e.g., Untalan v. Nicholson, 20 Vet. 
App. 467 (2006) (the presentation of new arguments based on 
evidence already of record as of the previous decision does not 
constitute new evidence). 
Accordingly, new and material evidence has not been received 
which demonstrates the conditions under which exposure to Agent 
Orange would be presumed.               As the criteria for new 
and material evidence to reopen service connection for diabetes 
mellitus, due to Agent Orange exposure, have not been met, the                
benefit-of-the-doubt doctrine does not apply, and the petition to 
reopen must be denied. See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).   


ORDER

The petition to reopen a claim for service connection for 
diabetes mellitus, type II, due to Agent Orange exposure, is 
denied.






















REMAND

Despite several previous Board remands having been issued, the 
record still        does not provide an adequate basis upon which 
to effectively decide the claim for increased rating for 
asbestosis. 

A prior March 2007 Board remand directed that the Veteran undergo 
a VA Compensation and Pension examination to ascertain the 
current severity of his service-connected asbestosis, in 
accordance with the rating criteria found at 38 C.F.R. § 4.97, 
Diagnostic Code 6833 for evaluating that specific disorder.             
The Board's remand directive instructed that the VA examination 
encompass a pulmonary function test (PFT), and further indicate 
such vital information for rating purposes as the Veteran's 
maximum exercise capacity, and whether the Veteran experienced 
cardiopulmonary limitation, cor pulmonale, or pulmonary 
hypertension, or required outpatient oxygen therapy. 

The Veteran underwent such VA medical examination in July 2008. 
As pointed out in the Board's April 2009 remand, however, while 
the VA examiner provided a PFT study report, none of the 
additional information necessary for rating purposes was included 
-- that is, the Veteran's maximum exercise capacity, and whether         
the Veteran had cardiopulmonary limitation, cor pulmonale, etc. 
Consequently,              the Board ordered a new VA 
examination. 

Unfortunately, upon review of the ensuing October 2009 VA medical 
examination report, a complete examination still is not 
forthcoming. This most recent examination report contains 
absolutely no reference to the Veteran's maximum exercise 
capacity, or to whether he had any more serious manifestations of 
asbestosis that under the rating schedule would correspond to the 
highest available 100 percent evaluation (including cor 
pulmonale, and pulmonary hypertension). 

Under VA law, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand orders. 
See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The RO now repeatedly has not ensured compliance with the Board's 
directives as to completion of a thorough VA medical examination. 
Such compliance becomes all the more important as the Veteran's 
asbestosis is now currently rated as               60 percent 
disabling, and the only avenue for a higher rating under 
Diagnostic Code 6833 would result in having the information to 
which the Board has referred above. 

Therefore, a new VA examination for the Veteran's asbestosis 
condition must be scheduled at this stage. 

Also necessary is preliminary development and consideration of 
the Veteran's newly raised claim for a TDIU. Initially, the 
Veteran should be provided correspondence advising him of the 
procedures for the development of this TDIU claim under the 
Veterans Claims Assistance Act of 2000. Next, he should be 
afforded the opportunity to complete a formal TDIU application 
(VA Form              21-8940). 

Finally, in the course of completing the above-referenced VA 
Compensation and Pension examination, the VA examiner should be 
requested to provide an opinion regarding whether the Veteran's 
asbestosis, in connection with other service-connected 
disabilities, has rendered him incapable of securing and 
maintaining substantially gainful employment.

Accordingly, these claims are REMANDED for the following action:

1.	Prior to further consideration of the claim 
for a TDIU, the RO should send the Veteran a 
VCAA letter in accordance with 38 U.S.C.A. §§ 
5102, 5103 and 5103A (West 2002 & Supp. 
2010), and all other applicable legal 
precedent. 

2.	Also send the Veteran a copy of VA Form 21-
8940, Formal Application for a TDIU. 


3.	The RO should then schedule the Veteran for 
a VA examination with a pulmonary specialist. 
The claims folder must be provided to and 
reviewed by the examiner in conjunction with 
the examination. All indicated tests and 
studies should be performed, and all findings 
should be set forth in detail. It is 
requested that the VA examiner indicate all 
present symptoms and manifestations 
attributable to the Veteran's service-
connected asbestosis,          in accordance 
with the rating criteria specified at             
38 C.F.R. § 4.97, Diagnostic Code 6833. It 
is specifically requested that the 
examiner determine whether the veteran 
has: a) cor pulmonale (right heart 
failure), or;          b) pulmonary 
hypertension (shown by Echo or cardiac 
catheterization), or; c) right 
ventricular hypertrophy, or;  d) 
episodes of acute respiratory failure, 
or;                          e) a 
requirement of outpatient oxygen 
therapy; and                f) the 
maximum exercise capacity as measured by 
oxygen consumption with cardiac or 
respiratory limitation. In providing all 
findings, the examiner should further attempt 
to distinguish between disability due to 
service-connected asbestosis and that due to 
nonservice-connected respiratory problems. In 
address this latter inquiry, the examiner is 
notified that under applicable law, where it 
is not possible to separate the effects of a 
service-connected disability from nonservice-
connected conditions by competent opinion, 
all symptoms must be attributed to the 
service-connected disability. Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).

The VA examiner is further requested to opine 
as to whether the Veteran is incapable of 
securing and maintaining substantially 
gainful employment as the consequence of his 
asbestosis, in conjunction with all other 
service-connected disabilities.  

4.	The RO should then review the claims file.                    
If any of the directives specified in this 
remand have not been implemented, appropriate 
corrective action should be undertaken before 
readjudication. Stegall v. West,          11 
Vet. App. 268 (1998).

5.	Thereafter, the RO should readjudicate the 
claims for increased rating for asbestosis, 
and for a TDIU, based upon all additional 
evidence received. If any benefit sought on 
appeal is not granted, the Veteran and his 
attorney should be furnished with a 
Supplemental Statement of the Case (SSOC) and 
afforded an opportunity to respond before the 
file is returned to           the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims. His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated. The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim. 38 C.F.R. § 3.655. 





These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A.         
§§ 5109B, 7112 (West Supp. 2010).





______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


